
	

114 S2074 IS: No Government No Pay Act of 2015
U.S. Senate
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2074
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2015
			Ms. Heitkamp (for herself, Mr. Manchin, and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To prohibit paying Members of Congress during periods during which a Government shutdown is in
			 effect, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the No Government No Pay Act of 2015.
		2.Prohibiting paying members of congress in response to government shutdown
 (a)Prohibition of payFor any pay period during which a Government shutdown is in effect, the payroll administrator of each House of Congress shall exclude from the payments otherwise required to be made with respect to that pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—
 (1)the daily rate of pay of the Member of Congress under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and
 (2)the number of 24-hour periods during the pay period during which the Government shutdown is in effect.
 (b)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrator of each House of Congress with such assistance as may be necessary to enable the payroll administrator to carry out this Act.
 3.DefinitionsIn this Act— (1)the term Government shutdown means a lapse in appropriations for 1 or more Federal agencies or departments as a result of a failure to enact a regular appropriations bill or continuing resolution;
 (2)the term Member of Congress means an individual serving in a position covered under subparagraph (A), (B), or (C) of section 601(a)(1) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(1)); and
 (3)the term payroll administrator, with respect to a House of Congress, means— (A)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this Act; and
 (B)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this Act.
 4.Effective dateThis Act shall apply on and after the date on which the One Hundred Fifteenth Congress convenes.  